  !             t)                                   r rr
  a)
  .Tt
cv-03167-TDC
   o    f        Document
                                   tre
                       F.(, 5-2 Filed    E;
                                   lq> 8PP      z P
                                          12/01/20
                                                                 @
                                                                 m

   J
       o-'
       o (,l(o
               -
                       F{
                       P
                           { 0,>
                                    od
                                    :ro  es
                                        ==
                                    +5 oE   E= m
                                                0
                                    o= sc F oI
               E
   (J) 1   @ -
   @   L o
       J
       crl (0 I-
       ol
                       U
                       o,t
                       <er          aoi
                                 o Oo
                                         s$    o
  -_   il  5
           o   r       1..ts HE fo) g3 3
   C-
   c       ,\)         FF oo                (' !t-
                                                =
   N
   o
           (rl
           o) :
               E       trrt
                       P. rt 0l
                                    =a
                                    a* 9EBfl
                                        -@
                                            l
                                    o)* idca rn
                                               ftt
                                                -{
                       tso   PI     8d  +t
   Ol
   1'
           O)
           (o I
                       P     tsl
                      ua 0rl {8 6+a U,T
                                   rEr      e
  a                   \(t
  z    b   J
                                    3- 8fi s., q
  {ot  o tu
       o   N)         z             ='O o.o
                                   o+          rn
  OJ
  o    o
       =. 19          o                        o
 o
 N
               d
               o
                     l\)
                     @
                           I
                                   N
                                                    (D    r<5    Io
 o
 o
 o
               o     (o
                     1\)    -      {
                                   (o
                                                    3
                                                    g.    P9
                                                          'd
                                                                 =
                                                    p--
 (o
 o
                     (rt
                           --      E                 o
                                                            (D
                                                            a
                                                    po
 (tl                               @
                                   -l                       o
 o)
                           -       (o
                                   {o
              trtrDtrtrtrtr !,
              t 6, t,5,6r E E o                                  o
                                                                 o
                                         = o-                    t
                                         m    !P.
                                                                 =
                                                                 F

        ],
           sggS*sEE                      st
                                         o o
                                                                 rn
                                                                 -{
        o                                5a                      m
               EEtu$tB                   o 0)
                                           o                     I
                                                                 I
                                         g 6ao
        o                                o
        o                                                        6
        a
        0
        !9.    $8f;
               gEF
                                         ?'
                                         o 6
                                         a  CL
                                                                 a,
                                                                 Et
                                                                 o
                                         o  o                    Io
        q@
                F.I
               a<
                               H         o. a
                                         CL

                                         a
                                            f                    z
               o                         a                       o
               a                         It   e                  z
 I3           tru tr
               trtrtr                    E 3
                                         q
                                         o of
                                                                 o
                                                                 ln
 o
 o
        ,(/)(r?!E!!t
        8€'€Egg8E 3                      *                       f
 6-
 T
                                              {                  f;
                                                                 b
 o
 E
 =
 !
 o
        saaFi'ggE
        Eff r  6=;
                                        T
 o
         ge
 !!.
 ?,
                :E *6
-cv-03167-TDC Document 5-2 Filed 12/01/20 P

                         IE

                     ls                3
                                       N
                     I$        UI
                               rl
                               Hcr m('|
                     lft               \F
                               o
                               t4 'd.t
                                     dt
                     IE        Oo
                               >      dn
                               tl -l .'l O
                    l$        ,I
                               O Ol1.{
                               O Cr{
                                       E*
                    ls
                    ls         u88B
                              o+r1,
                    IB
                    ti        &   id s
              14
              ru
              tr-
              cO    IF
                              t{s!
                              99o
                                 o
                              Ot{r     -r
                                           o
             rul    lo)       Hr{i{U
             rul IE
             *l
             rul s'
            FI      o)
                    U)

            -!
            .!
            rl
            lf,

           ru

           tr       sg
                    aEb
           EI
           tr
                    6E
           t4l
           s-l      EE
                    58
